SIMONS, D. J.
Epitomized Opinion
Action by employe for injuries sustained in falling from an engine upon which he was working in roundhouse, by reason of oil on the running- board and hand-rails, which caused him to slip. The plaintiff based his right to recover for his injuries solely upon the absolute liability claimed to be imposed by the Safety Appliance Act. Judgment for plaintiff and defendant brings error. In reversing the judgment the Court of Appeals held:
1. That the duty imposed upon interstate railroad by the Safety Appliance Act is an absolute and unqualified duty both to install the safety appliances and to maintain them in a secure condition.
2. The Safety Appliance Act is inapplicable to a locomotive temporarily withdrawn from service and undergoing minor repairs in a roundhouse preparatory to early return to service.
3. The District Judge erred in denying the defendant’s motion for a directed verdict.